


109 HR 5648 IH: To amend the Older Americans Act of 1965 to facilitate

U.S. House of Representatives
2006-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5648
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2006
			Mrs. Davis of
			 California introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Older Americans Act of 1965 to facilitate
		  interaction between students and older individuals with limited English
		  proficiency.
	
	
		1.AmendmentSection 321(a)(21) is amended by striking
			 school-age children and older individuals, including and
			 inserting students and older individuals, including services to older
			 individuals with limited English proficiency and.
		
